 Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 1 of 12 PageID #: 1




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION




 IN THE MATTER OF THE SEARCH OF: No. M \^i
  19-115-04                                 REDACTED APPLICATION FOR
                                            SEARCH AND SEIZURE WARRANT




      I, David Keith, being duly sworn depose and say:

      I am a Special Agent with the Federal Bureau of Investigation (FBI), and
have reason to believe that on the body or person of Dr. Pedro Ibarra-Perocier,
as fully described in Attachment A, attached hereto and incorporated herein by
reference, there is now concealed certain property, namely: that which is fully
described in Attachment B, attached hereto and incorporated herein by
reference, which I believe is property constituting evidence of the commission of
criminal offenses, contraband, the fruits of crime, or things otherwise criminally
possessed, or property designed or intended for use or which is or has been used
as the means of committing criminal offenses, concerning violations of 18 U.S.C.
§§ 1152 and 2242(1)(sexual abuse).

      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.




                                      David Keith, Special Agent
                                      Federal Bureau of Investigation

       Iwo/n to before me, and subscribed in my presence on the tXo day of
                       , 2019, at Sioux Falls, South Deikota.




                                      VERONICA L. DUFFY
                                      United States Magistrate Jud|
  Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 2 of 12 PageID #: 2




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                           SOUTHERN DIVISION




 IN THE MATTER OF THE SEARCH OF:              No. '-f' H          "7^
  19-115-04                                   REDACTED AFFIDAVIT IN
                                              SUPPORT OF SEiARCH AND
                                              SEARCH WARRANT




STATE OF SOUTH DAKOTA          )
                               ):SS
COUNTY OF MINNEHAHA            )

      I, David Keith, being first duly sworn upon oath, depose and state as

follows:

      1.    I am a Special Agent with the Federal Bureau of Investigation (FBI)

assigned to the Sioux Falls, South Dakota, office and I am charged with
investigating violations of federal statutes in Indian Country within the District
of South Dakota. I have worked as a Special Agent with the FBI for more than

16 years. I have conducted a wide variety of criminal investigations to include
violent crimes, white collar crimes and public corruption matters.          I am

currently assigned to investigate violent crimes that occur on Native American
Reservations.


      2.    This affidavit is made in support of an application under Rule 41 of

the Federal Rules of Criminal Procedure for a warreint to search the person or

body of Dr. Pedro Ibarra-Perocier (Dr. Ibarra), date of birth               1961,
specifically to take photographs of Dr. Ibarra's genitalia.
  Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 3 of 12 PageID #: 3




      3.    Because this affidavit is being submitted for the limited purpose of

establishing probable cause for the requested warrant, 1 have not included every

detail of every aspect of the investigation. Rather, I have set forth only those

facts that 1 believe are neeessaiy to establish probable cause. The information

contained in this affidavit is based upon my investigation, including my personal

observations and knowledge obtained through interviews and other investigative

means, along with conversations with other law enforcement officers and other

witnesses, coupled with my review of various documents and records.

      4.    I am working with U.S. Department of Health and Human Services,

Office of Inspeetor General, Special Agent in Charge Curt Muller and Special

Agent Justin Christman to investigate sexual assault allegations made by

patients involving Dr. Ibarra that occurred on the Yankton Sioux Tribe (YST)

Indian Reservation, namely at the Indian Health Services (IHS) clinic located in

Wagner, South Dakota.

      5.    On May 17, 2019, I met with and interviewed Lisa Abdo, a patient

of Dr. Ibarra at the IHS clinic in Wagner. Abdo disclosed that Dr. Ibarra would

only prescribe her pain medication(s) if Abdo allowed Ibarra to perform sexual

acts on her or Abdo on Dr. Ibarra. All of the aets took place at IHS, inside the

examination room, with the door locked. Abdo estimated that between 2014

and 2016, Abdo masturbated Dr, Ibarra 2 to 3 times per month. When Abdo

had an injured right arm. Dr. Ibarra had Abdo utilize her left arm to masturbate

him. Dr. Ibarra demanded Abdo perform oral sex on him at least twice. Abdo
                                                         :   j


refused to allow Dr. Ibarra to have anal sex with her. If Abdo did not comply or
  Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 4 of 12 PageID #: 4




refused Dr. Ibarra's sexual demands, he would not prescribe her pain

medications, nor would he refer her to the medical specialists she needed. Abdo

made it known to Dr. Ibarra that she. intended on switching physicians. Dr.

Ibarra informed Abdo she would not be successful in switching physicians at

IHS because Dr. Ibarra's wife was in charge of scheduling and he would make

sure her request was denied. Abdo said she tried but was not able to get an
appointment to see a different physician at the IHS clinic in Wagner. Abdo
described Dr. Ibarra's penis as uncircumcised with a unique black mole or mark
on it. Abdo was never around Dr. Ibarra outside of the IHS examination room.

Dr. Ibarra wanted to meet with Abdo at his home, but those advances were

rejected by Abdo.

      6.    On September 10, 2018,Troy Lynn Twiss was interviewed by Special
Agent in Charge (then-Inspector) Curt Muller and Special Agent Justin
Christman. Twiss had been a patient of Dr. Ibarra at the IHS clinic in Wagner.

Twiss suffered from anxiety, depression, and pain management. Twiss felt
embarrassed and ashamed about what Dr. Ibarra had done to her inside the

examination room at IHS. Dr. Ibarra would lock the examination room door,

from the inside, during appointments with Twiss. Dr. Ibarra would expose his
penis and force Twiss to put her hand on his penis. Dr. Ibarra would then
comment,"You know what to do." On several visits. Dr. Ibarra would have Twiss
rub his penis until he ejaculated. On two occasions. Dr. Ibarra had Twiss
perform fellatio on him. Twiss pulled her mouth away before Dr. Ibarra would
ejaculate. Dr. Ibarra commented to Twiss that he liked her butt and wanted to
  Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 5 of 12 PageID #: 5




have anal sex with Twiss. Twiss never allowed Dr. Ibarra to have anal sex with

her. Twiss described Dr. Ibarra's penis as uncircumeised. When Twiss refused

to perform fellatio on Dr. Ibarra, he would withhold her pain medication. When

Twiss asked for refills of her pain medication from Dr. Ibarra, he would comment,

"Yah, but what would 1 get back in return." Dr. Ibarra asked to meet with Twiss

at a hotel or take her for a drive, but Twiss declined all invitations and only saw

Dr. Ibarra at the IHS clinic.

      7.     Enrollment records from the YST indicate Lisa Abdo is an enrolled

member of the YST with a date of birth of|^^H d-970. Troy Lynn Twiss, date
of birth         1972, is an enrolled member of the Oglala Sioux Tribe on Pine

Ridge, South Dakota. Upon information and belief. Dr. Ibarra is not an Indian.

      8.     The investigation confirmed through IHS records that Lisa Abdo was

a patient at the IHS clinic in Wagner from approximately 1986 to 2019, and that

Troy Lynn Twiss was a patient at the IHS clinic in Wagner from approximately

1986 to 1997, and then again from! 2016 to 2019. The investigation confirmed
through records from the South Dakota Prescription Drug Monitoring Program

and medical records maintained at the IHS clinic in Wagner that Dr. Ibarra

prescribed various medications to Lisa Abdo from approximately 2010 to 2017,
and to Troy Lynn Twiss from approximately 2016 to 2018.

      9.     Investigators obtained and reviewed Dr. Ibarra's medical records

from Sanford and Avera facilities in South Dakota. The records do not describe

Dr. Ibarra's genitalia.

       10.   Based on the foregoing, I believe there is probable cause to believe
  Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 6 of 12 PageID #: 6




that photographs of Dr. Ibarra's penis will corroborate the descriptions of the

two aforementioned witnesses. The photographs sought to be collected from Dr.

Ibarra will be considered an item of evidence of the crime of Sexual Abuse in

violation of Title 18 U.S.C. §§ 1152 and 2242(1).

      11.   1 therefore respectfully request a search warrant be issued to search

the person or body of Dr. Pedro Ibarra-Perocier, and the seizure and search of

the items to include photographs of Dr. Ibarra's genitalia.

      Dated this           day of October, 2019.




                                           David D. KeiJ
                                           Special Agent
                                           Federal Bureau of Investigation

      Sworn to before me, and subscribed in my presence on the        *0   day of

October, 2019, at Sioux Falls, South Dakota.




                                            VERONICA L. DUFFY
                                            United States Magistrate JU'
  Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 7 of 12 PageID #: 7




                          REDACTED ATTACHMENT A
               DESCRIPTION OF LOCATION TO BE SEARCHED

      The person of Pedro Ibarra-Perocier, date of birth ]    1961, Social
Security Number|
  Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 8 of 12 PageID #: 8




                         REDACTED ATTACHMENT B
          DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED


      The nude genitals and pubie area of the person deseribed in Attachment
A, which constitute evidence of the commission of violations of Title 18, United
States Code, Sections 1152 and 22.42(1), sexual abuse. During the course of the
search, photographs of the nude genitals and pubic area may be taken.

      The Government proposes the following procedure for obtaining such
photographs:

        • Only two male law enforcement officers will be present in the room
            with when Dr. Ibarra-Peroeier disrobes and is photographed. Qne
            of the male law enforcement officers will take the photographs.
        • The room will be closed and private.
        • No government attorneys will be present.
        • Dr. Ibarra-Perocier may decide if he would like his counsel to be
            present.
        • Copies of all photographs will be provided to Dr. Ibarra-Perocier,
            through counsel.
  Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 9 of 12 PageID #: 9




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION




  IN THE MATTER OF THE SEARCH OF: No. M '                    tVj' IH
  19-115-04                                    REDACTED SEARCH AND
                                               SEIZURE WARRANT




TO:   ANY AUTHORIZED LAW ENFORCEMENT OFFICER

     An application by a federal law enforcement officer or an attorney for the
government requests the search of the following property more fully described in
Attachment A, attached hereto and incorporated herein by reference.

      I find that the affidavit, or any recorded testimony, establish probable
cause to search and seize the property described above, and that such search
will reveal evidence of violations of 18 U.S.C. § 2242(1)(sexual abuse), which is
more fully described in Attachment B, attached hereto and incorporated herein
by reference.

      YOU ARE^OMMANDED to execute this warrant on or before
      ^C^\/-                       (not to exceed 14 days)
^in the daytime - 6:00 a.m. to 10:00 p.m.
□ at any time in the day or night asI find reasonable cause has been established.

      Unless delayed notice is authorized below, you must give a copy of the
warrant and a receipt for the property taken to the person from whom, or from
whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

     The officer executing this warrant, or an officer present during the
execution of the warrant, must prepare an inventory as required by law sind
promptly return this warrant and inventory to the undersigned Judge.

      □ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification
may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person
who, or whose property, will be searched or seized,
□ for         days (not to exceed 30).
□ until, the facts justifying, the later specific date of                  .
 Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 10 of 12 PageID #: 10




                                 at Sioiox Falls, South Dakota
Date and Time Issued




                                   VERONICA L. DUFFY
                                   United States Magistrate Judge




                                    [2]
 Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 11 of 12 PageID #: 11




                         REDACTED ATTACHMENT A
               DESCRIPTION OF LOCATION TO BE SEARCHED


      The person of Pedro Ibarra-Perocier, date of birth      1951, Social
Security Number
 Case 4:19-mj-00074-VLD Document 1 Filed 10/25/19 Page 12 of 12 PageID #: 12




                         REDACTED ATTACHMENT B
          DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED


      The nude genitals and pubic area of the person described in Attachment
A, which constitute evidence of the commission of violations of Title 18., United
States Code, Sections 1152 and 2242(1), sexual abuse. During the course of the
search, photographs of the nude genitals and pubic area may be taken.

      The Government proposes the following procedure for obtaining such
photographs;

        • Only two male law enforcement officers will be. present in the room
          with when Dr. Ibarra-Perocier disrobes and is photographed. One
            of the male law enforcement officers will take the photographs.
        • The room will be closed and private.
        • No government attorneys will be present.
        • Dr. Ibarra-PerOcier may decide if he Would like his counsel to be
            present.
        • Copies of all photographs will be provided to Dr. Ibarra-Perocier,
            through counsel.
